DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in Instant Application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claims 1, 10, and 14.
Claims 1, 10, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claims 1, 10, and 14 are directed to one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
 “determining, based on historic search data associated with the user, at least one candidate destination based on the user and a given context": A person of ordinary skill in the art can mentally determine a result based on given information. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
"determining a plurality of embedding vectors associated with the at least one candidate destination, the user, and the given context from an embedding matrix, the embedding matrix comprising embedding vectors for different components of the his- toric search data": A person of ordinary skill in the art can mentally determine a result based on given information. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “feeding the plurality of embedding vectors into one or more first neural network layers to generate a semantic embedding for the candidate destination” and “feeding the semantic embedding into one or more second neural network layers to generate a probability score for the candidate destination”, involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “apparatus”, “vehicle”, and “circuitry” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10-11, and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over McGavran et al. (USPGPub 2017/0350703) in view of Klein et al. (USPGPub 2019/0302979).	As per claim 1, McGavran discloses method for predicting a destination for a user, the method comprising: 	 		determining, based on historic search data associated with the user, at least one candidate destination based on the user and a given context (see at least paragraph 0037; wherein the prediction engine 105 formulates its prediction of future destinations and/or future routes to destinations based on the destination, location, and/or motion histories that it retrieves from the destination and route history data storage 115 and the secondary data storages 120); 	determining a plurality of embedding vectors associated with the at least one candidate destination, the user, and the given context from an embedding matrix, the embedding matrix comprising embedding vectors for different components of the historic search data (see at least paragraph 0051; wherein when the device 200 is a mobile device, the location collector 216 of some embodiments receives raw location data from the location identification engine 228, and stores this location data in the raw data storage 214. In some embodiments, the location data stored in the raw data storage 214 is latitude and longitude coordinates for the device at various times. In some embodiments, the location data also includes other data, such as uncertainty of location, type of location, and/or confidence of location, where confidence in some of these embodiments expresses the probability that the estimate falls into the provided uncertainty interval); 	feeding the plurality of embedding vectors into one or more first neural network layers to generate a semantic embedding for the candidate destination (see at least paragraph 0050; wherein the prediction architecture of FIG. 2 also relies on machine-generated addresses in the machine-generated address data storage 212. The destination identifier 210 generates and stores these machine-generated addresses in the storage 212 by using the machine-learning/data-mining engine 208, which analyzes raw location data in the raw location data storage 214. The raw location data is the user's (e.g., the device's) past location data in some embodiments). McGavran does not explicitly mention feeding the semantic embedding into one or more second neural network layers to generate a probability score for the candidate destination.	However Klein does disclose:	feeding the semantic embedding into one or more second neural network layers to generate a probability score for the candidate destination (see at least paragraph 0093; wherein generates an output score for each pairing of a source object (which is associated with a first set of features) and a candidate target destination (which is associated with a second set of features). In one implementation, the output score relates to a distance in semantic space between the source object traffic and a candidate target destination. The target-ranking component 928 generates the output score using a rules-based algorithm, a machine-trained model, or some other approach).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Klein with the teachings as in McGavran. The motivation for doing so would have been to improves efficiency, see Klein paragraph 0006.	As per claim 2, McGavran discloses wherein the context is indicative of at least one of a current time, a current location of the user, current weather conditions, current traffic conditions (see at least paragraph 0188; wherein the notification manager performs in some embodiments when it receives traffic data for a predicted route to a predicted destination).	As per claim 3, McGavran discloses wherein the context "current time" is decomposed into two features "hour of day" and "day of week" (see at least paragraph 0058; wherein each raw location is associated with a time of day and day of the week).	As per claim 4, McGavran discloses wherein the at least one candidate destination is determined from at least one of the user's personal search history, a query of the user, or the given context (see at least paragraph 0041; wherein a user's historical destinations).	As per claim 5, Klein discloses wherein the method is performed for a plurality of candidate destinations to generate a respective probability score for each of the candidate destinations (see at least paragraph 0093; wherein generates an output score for each pairing of a source object (which is associated with a first set of features) and a candidate target destination (which is associated with a second set of features). In one implementation, the output score relates to a distance in semantic space between the source object and a candidate target destination. The target-ranking component 928 generates the output score using a rules-based algorithm, a machine-trained model, or some other approach).	As per claim 6, Klein discloses comprising predicting the user's target destination by choosing the candidate destination having the highest probability score or the highest rank among the plurality of candidate destinations (see at least paragraph 0094; wherein the target-ranking component 928 can select the n highest scores, where n is a user-configurable parameter value).	As per claim 8, McGavran discloses further comprising training the embedding matrix based on the search history by adjusting computational weights of one or more embedding layers to map semantically similar components of the historic location data to geometrically close embedding vectors in a common semantic space (see at least paragraph 0051; wherein when the device 200 is a mobile device, the location collector 216 of some embodiments receives raw location data from the location identification engine 228, and stores this location data in the raw data storage 214. In some embodiments, the location data stored in the raw data storage 214 is latitude and longitude coordinates for the device at various times. In some embodiments, the location data also includes other data, such as uncertainty of location, type of location, and/or confidence of location, where confidence in some of these embodiments expresses the probability that the estimate falls into the provided uncertainty interval).	As per claim 10, McGavran discloses apparatus for predicting a destination for a user, the apparatus comprising circuitry configured to determine, based on historic search data associated with the user, at least one candidate destination based on the user and a given context (see at least paragraph 0037; wherein the prediction engine 105 formulates its prediction of future destinations and/or future routes to destinations based on the destination, location, and/or motion histories that it retrieves from the destination and route history data storage 115 and the secondary data storages 120); 	determine a plurality of embedding vectors associated with the at least one candidate destination, the user, and the given context from an embedding matrix, the embedding matrix comprising embedding vectors for different components of the historic search data (see at least paragraph 0051; wherein when the device 200 is a mobile device, the location collector 216 of some embodiments receives raw location data from the location identification engine 228, and stores this location data in the raw data storage 214. In some embodiments, the location data stored in the raw data storage 214 is latitude and longitude coordinates for the device at various times. In some embodiments, the location data also includes other data, such as uncertainty of location, type of location, and/or confidence of location, where confidence in some of these embodiments expresses the probability that the estimate falls into the provided uncertainty interval); 	feed the plurality of embedding vectors into one or more first neural network layers configured to generate a semantic embedding for the candidate destination (see at least paragraph 0050; wherein the prediction architecture of FIG. 2 also relies on machine-generated addresses in the machine-generated address data storage 212. The destination identifier 210 generates and stores these machine-generated addresses in the storage 212 by using the machine-learning/data-mining engine 208, which analyzes raw location data in the raw location data storage 214. The raw location data is the user's (e.g., the device's) past location data in some embodiments). McGavran does not explicitly mention feed the semantic embedding into one or more second neural network layers configured to generate a probability score for the candidate destination.	However Klein does disclose:	feed the semantic embedding into one or more second neural network layers configured to generate a probability score for the candidate destination (see at least paragraph 0093; wherein generates an output score for each pairing of a source object (which is associated with a first set of features) and a candidate target destination (which is associated with a second set of features). In one implementation, the output score relates to a distance in semantic space between the source object traffic and a candidate target destination. The target-ranking component 928 generates the output score using a rules-based algorithm, a machine-trained model, or some other approach).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Klein with the teachings as in McGavran. The motivation for doing so would have been to improves efficiency, see Klein paragraph 0006.	As per claim 11, Klein discloses wherein the circuitry is configured to generate a respective probability score for a plurality of candidate destinations and to predict the destination by choosing the candidate destination having the highest probability score (see at least paragraph 0094; wherein the target-ranking component 928 can select the n highest scores, where n is a user-configurable parameter value).	As per claim 13, McGavran discloses wherein the circuitry is configured to train the embedding matrix based on the historic search data by adjusting computational weights of one or more third neural network layers to map semantically similar components of the historic search data to geometrically close embedding vectors (see at least paragraph 0051; wherein when the device 200 is a mobile device, the location collector 216 of some embodiments receives raw location data from the location identification engine 228, and stores this location data in the raw data storage 214. In some embodiments, the location data stored in the raw data storage 214 is latitude and longitude coordinates for the device at various times. In some embodiments, the location data also includes other data, such as uncertainty of location, type of location, and/or confidence of location, where confidence in some of these embodiments expresses the probability that the estimate falls into the provided uncertainty interval).	As per claim 14, McGavran discloses a vehicle, comprising circuitry configured to determine, based on historic search data associated with the user, at least one candidate destination based on the user and a given context (see at least paragraph 0037; wherein the prediction engine 105 formulates its prediction of future destinations and/or future routes to destinations based on the destination, location, and/or motion histories that it retrieves from the destination and route history data storage 115 and the secondary data storages 120); 	determine a plurality of embedding vectors associated with the at least one candidate destination, the user, and the given context from an embedding matrix, the embedding matrix comprising embedding vectors for different components of the historic search data (see at least paragraph 0051; wherein when the device 200 is a mobile device, the location collector 216 of some embodiments receives raw location data from the location identification engine 228, and stores this location data in the raw data storage 214. In some embodiments, the location data stored in the raw data storage 214 is latitude and longitude coordinates for the device at various times. In some embodiments, the location data also includes other data, such as uncertainty of location, type of location, and/or confidence of location, where confidence in some of these embodiments expresses the probability that the estimate falls into the provided uncertainty interval); 	feed the plurality of embedding vectors into one or more first neural network layers configured to generate a semantic embedding for the candidate destination (see at least paragraph 0050; wherein the prediction architecture of FIG. 2 also relies on machine-generated addresses in the machine-generated address data storage 212. The destination identifier 210 generates and stores these machine-generated addresses in the storage 212 by using the machine-learning/data-mining engine 208, which analyzes raw location data in the raw location data storage 214. The raw location data is the user's (e.g., the device's) past location data in some embodiments). McGavran does not explicitly mention feed the semantic embedding into one or more second neural network layers configured to generate a probability score for the candidate destination, wherein the circuitry is configured to generate a respective probability score for a plurality of candidate destinations and to predict a user's target destination by choosing the candidate destination having the highest probability score.	However Klein does disclose:	feed the semantic embedding into one or more second neural network layers configured to generate a probability score for the candidate destination (see at least paragraph 0093; wherein generates an output score for each pairing of a source object (which is associated with a first set of features) and a candidate target destination (which is associated with a second set of features). In one implementation, the output score relates to a distance in semantic space between the source object traffic and a candidate target destination. The target-ranking component 928 generates the output score using a rules-based algorithm, a machine-trained model, or some other approach), 	wherein the circuitry is configured to generate a respective probability score for a plurality of candidate destinations and to predict a user's target destination by choosing the candidate destination having the highest probability score (see at least paragraph 0094; wherein the target-ranking component 928 can select the n highest scores, where n is a user-configurable parameter value).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Klein with the teachings as in McGavran. The motivation for doing so would have been to improves efficiency, see Klein paragraph 0006.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over McGavran et al. (USPGPub 2017/0350703), in view of Klein et al. (USPGPub 2019/0302979), and further in view of Yang et al. (USPGPub 2013/0345957).	As per claim 9, McGavran and Klein do not explicitly mention wherein the embedding matrix comprises U user embedding vectors corresponding to U users, Q location embedding vectors corresponding to Q searched locations, K category embedding vectors corresponding to K destination categories, 24 hour embedding vectors corresponding to 24 hours per day, and seven day embedding vectors corresponding to seven days per week.	However Yang does disclose:	wherein the embedding matrix comprises U user embedding vectors corresponding to U users (see at least paragraph 0005; wherein local search engines are search engines that allow users to submit geographically constrained searches against a structured database of local business listings), Q location embedding vectors corresponding to Q searched locations (see at least paragraph 0005; wherein local search engines are search engines that allow users to submit geographically constrained searches against a structured database of local business listings), K category embedding vectors corresponding to K destination categories (see at least paragraph 0037; wherein the local search might also return a category for each business located. For example, a restaurant might return a category of "food," while a hotel might return a category of "accommodation."), 24 hour embedding vectors corresponding to 24 hours per day (see at least paragraph 0040; wherein each row consists of 24 numbers, which represents the 24 hours in each day (for example, from hours 0 to 23)), and seven day embedding vectors corresponding to seven days per week (see at least paragraph 0040; wherein the rows in this example represent days of the week, with the first row representing Sunday, the second row representing Monday, etc.).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Yang with the teachings as in McGavran and Klein. The motivation for doing so would have been to provide more accurate results, see Yang paragraph 0005.

Allowable Subject Matter
Claim(s) 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach further comprising adjusting computational weights of the first and/or the second neural network layers if the user selects a candidate destination as target destination not having the highest probability score or the highest rank to minimize a difference between the model prediction and ground truth corresponding to the user's selection.
Claim(s) 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the circuitry is configured to adjust computational weights of the first and/or the second neural network layers if the user selects a candidate destination as target destination not having the highest probability score.







Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2021/0264315 – Provides a selection assistance apparatus, a selection assistance method, a data structure, a learned model and a program that assist in selecting an acceptance destination facility in response to a request from a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662